                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON

JONAS PEREZ GAMAS                      )
                                       )
                                       )
                  PLAINTIFF            )             CASE NO.: 5:19-CV-337-GFVT
vs.                                    )
                                       )
DIVISION 4 CONSTRUCTION, LLC           )
                                       )
                                       )
                  DEFENDANT            )
______________________________________ )

                                       ORDER

       Plaintiff Jonas Perez Gamas, by and through counsel, and Defendant Division 4

Construction, LLC (“Division 4”), by and through counsel, having requested that the Court grant

a short extension with regard to the written discovery deadline and otherwise being in agreement;

       IT IS HEREBY ORDERED that the written discovery deadline be extended to February

10, 2020. No other deadlines shall be affected by the entry of this Order.

       Entered this 21st day of January, 2020.
